Citation Nr: 0927611	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-29 960	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 based upon convalescence from a July 2005 
left salpingo-oophorectomy beyond September 30, 2005.

2.  Entitlement to an effective date earlier than December 8, 
2004 for the grant of service connection for chronic lumbar 
strain.

3.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).

4.  Entitlement to service connection for gastroesophageal 
reflex disease (GERD), to include as secondary to the 
Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada which denied service connection for GERD and 
entitlement to a temporary total disability rating due to 
September 2002 surgery for a pelvic condition.

The Veteran also appeals from a July 2005 rating decision of 
the Phoenix, Arizona, RO that granted service connection for 
chronic lumbar strain, effective December 8, 2004; and a 
December 2005 rating decision of the Phoenix, Arizona RO 
which denied entitlement to TDIU and granted a temporary 
total evaluation from July 27, 2005 to September 30, 2005 
based upon surgical convalescence following July 2005 
surgery.  

Jurisdiction over was transferred to the Los Angeles RO in 
approximately November 2005.

The Veteran testified before the undersigned at a September 
2008 hearing at the RO (Travel Board).  A copy of the hearing 
transcript has been associated with the claims file.

Additional evidence pertinent to the claims on appeal was 
submitted subsequent to the issuance of the January 2008 
statement of the case (SOC).  The Veteran waived RO 
consideration of this evidence in September 2008.  See 38 
C.F.R. § 20.1304 (2008).

In November 2006, the Veteran appears to have made an 
informal claim for an increased rating for chronic lumbar 
strain disability.  In September 2008, the Veteran filed an 
informal claim for service connection for depression.  These 
matters are referred to the agency of original jurisdiction 
for adjudication.

The issue of entitlement to service connection for GERD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did require convalescence to October 31, 2005 
following a July 2005 left salpingo-oophorectomy.

2.  The earliest document that may be accepted as a service 
connection claim for a lumbar disability is an informal claim 
filed by the Veteran and received by the VA on December 8, 
2004.


CONCLUSIONS OF LAW

1.  Extension of a temporary total rating for convalescence 
following a July 2005 left salpingo-oophorectomy to October 
31, 2005 is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.30 (2009).

2.  The criteria for an effective date prior to December 8, 
2004 for the service-connected lumbar disability have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that filing an NOD begins the appellate 
process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect 
to downstream elements are appropriately addressed under the 
notice provisions of 38 U.S.C. §§ 5104 and 7105 . See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007) .  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements. See Dunlap, 21 Vet. App. at 119; Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

The Veteran testified at her hearing that surgery required 
convalescence through October 31, 2005.  This decision grants 
an extension of the temporary total rating through that 
month.  As such, the benefit sought on appeal is fully 
granted.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The effective date appeal turns on the earliest date of 
claim.  This is not a question that an examination could help 
to resolve.  All relevant records that could potentially show 
an earlier claim have been obtained.

A September 2000 letter indicates that the Veteran had 
applied for Social Security Administration (SSA) benefits; 
however, she indicated in a November 2005 VA treatment note 
that her benefits application was denied.  The duty to assist 
extends to obtaining SSA records where they are relevant to 
the issue under consideration. Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  However, these records are not relevant to 
the instant claims.  There is no contention that an earlier 
claim for service connection was made.  The SSA records were 
created prior to the date the Veteran reported the onset of a 
back disability and there is no contention that the records 
would show an earlier claim for benefits.

As neither the Veteran nor her representative has indicated 
that there is any outstanding pertinent information to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Temporary Total Disability

The Veteran contends that she is entitled to an extension of 
her temporary total disability rating because she suffered 
complications from her July 2005 surgery until October 2005.  
She was assigned a temporary total rating from July 27, 2005 
until September 30, 2005 due to her convalescence following a 
left salpingo-oophorectomy.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under 38 C.F.R. § 4.30, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of one, two, or three 
months from the first day of the month following such 
hospital discharge or outpatient release.  38 C.F.R. § 4.30.

Surgery necessitating at least one month of convalescence; 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more, warrant a total 
disability rating.  38 C.F.R. § 4.30.

Extensions of one, two, or three months beyond the initial 
three months may be made by applying the same criteria.

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.   See Felden v. West, 11 Vet. 
App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 
297 (1995).   Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery.

A right salpingo-oophorectomy and total abdominal 
hysterectomy was performed at a VA facility in October 2004 
following complaints of chronic pelvic pain and 
endometriosis.  A follow-up pelvic computed tomography (CT) 
scan revealed superficial lower right abdominal wound 
infection with a possible early abscess formation.

Private treatment records indicated that the Veteran 
underwent a left salpingo-oophorectomy in July 2005 following 
continued complaints of pelvic pain.  
General problems with her hysterectomy and "transportation 
problems" were noted in an August 2005 VA Report of Contact.  
A September 2005 VA treatment note contains an impression of 
a chronic skin rash and vaginal yeast.  Complaints of left 
sided pelvic pain were noted in a November 2005 VA treatment 
note, with the Veteran's gynecologist noting that these 
symptoms were "no longer a [G]yn issue as [the Veteran] does 
not have any gynecologic organs."

During her September 2008 Travel Board hearing, the Veteran 
testified that following her July 2005 surgery, she 
experienced bleeding and pain until approximately October 31, 
2005.

The Veteran's post-operative recovery is not well documented 
in the treatment records.  The records do not clearly 
contradict her testimony that she continued to experience 
post-surgical bleeding and pain until approximately October 
31, 2005.  Resolving reasonable doubt in her favor, extension 
of the temporary total rating is granted through October 31, 
2005.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.30.  

Earlier Effective Date

The Veteran argues that the effective date for the grant of 
service connection for the back disability should be in 2002, 
the approximate time when the condition was originally 
diagnosed at a VA medical center.

The effective date for the grant of service connection for 
disability compensation is the "day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, date 
of receipt of claim, or date entitlement arose, whichever is 
later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.   The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.   The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.   38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be 
accepted as an informal claim for increased benefits, 
effective from the date received by VA.  38 C.F.R. § 
3.157(b)(2).

A March 2003 VA lumbar spine magnetic resonance imaging (MRI) 
study report reflects a clinical history of severe left lower 
back pain and L5-S1 radicular symptoms.  An impression of L4-
5 mild left lateral disc bulge and minimal asymmetric L5-S1 
disc bulging was made.

A private lumbar MRI report submitted by the Veteran's 
representative on September 14, 2004 indicates that there was 
a subligamentous disc protrusion, disc desiccation and 
degenerative changes at L5-S1.

Complaints of back pain and radiating lower extremity pain 
were noted in a January 21, 2004 VA treatment note.  The 
Veteran reported being involved in a motor vehicle accident 
in November 2003 and that she had been treated with physical 
therapy and a chiropractor.  The treating orthopedist noted 
that the Veteran had brought a copy of the March 2003 private 
MRI results for his review.  Following a review of the 
Veteran's two MRI tests and a physical examination, an 
assessment of lumbar disc herniation was made.

The RO determined earliest document can be construed as a 
lumbar service connection claim was a December 4, 2004 
informal claim filed by the Veteran.  Although the March 2003 
VA lumbar MRI suggests that the Veteran was suffering from a 
lumbar disability, this document may not serve as an informal 
benefit claim as a formal lumbar disability compensation or 
pension claim had not previously been allowed or disallowed.  
See 38 C.F.R. § 3.157.  

A medical report cannot constitute an original claim for 
service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 
1326-27 (Fed.Cir.2006).  There are no documents in the claims 
file that can be construed as a claim for service connection 
prior to December 4, 2004.

The Veteran has not contended that she filed a lumbar 
disability service connection claim within one year of 
discharge from service, and there is no other evidence of an 
earlier claim.  The earliest effective date that can be 
granted for the service connection for a lumbar disability is 
the date of receipt of claim, December 8, 2004.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

The law is controlling and not the facts.  The appeal for an 
earlier effective date than December 4, 2004, for the grant 
of service connection for a chronic lumbar strain must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet App 426 
(1994).


ORDER

Entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30, following a July 2005 
left salpingo-oophorectomy is granted through October 31, 
2005.

Entitlement to an effective date earlier than December 8, 
2004 for a service-connected chronic lumbar strain is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

The Veteran contends that she suffers has GERD as a result of 
medication prescribed to treat her service connected 
disabilities.  It appears that some of her prescribed 
medication could result in a variety of gastrointestinal side 
effects.  There is conflicting evidence as to whether the 
Veteran has GERD.  A January 2002 VA treatment note indicates 
that the Veteran had GERD, while a November 2007 
esophagogastroduodenoscopy (EGD) was normal.  An examination 
is needed to determine whether the Veteran suffers from a 
current gastrointestinal disability and whether any such 
disability is related to service.

In the case of a claim for TDIU, VA has a duty to obtain an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on her ability 
to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2008).  The Veteran has not been afforded an examination in 
which such an opinion has been obtained, but one is necessary 
in light of the Veteran's contentions and the fact that she 
is currently unemployed.

The Veteran indicated during her September 2008 hearing that 
she had received Vocational Rehabilitation at VA Medical 
Centers (VAMCs) in Phoenix and Los Angeles.  These records 
are not contained in the claims file.  As they have been 
identified and are relevant to the Veteran's TDIU claim, they 
must be obtained.  38 U.S.C.A. § 5103.

As previously indicated, a September 2000 letter indicated 
that the Veteran had applied for SSA benefits and she 
indicated in a November 2005 VA treatment note that her 
benefits application was denied.  This basis of this 
application is unclear.
The actual decision by the SSA, and the medical records on 
which that decision was based, are not of record.  These 
records are potentially pertinent to the claims of 
entitlement to service connection.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
there has been a determination with regard to SSA benefits, 
the records concerning that decision must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
Vocational Rehabilitation records from the 
Phoenix and Los Angeles VAMCs.  All 
attempts to obtain this information should 
be documented in the claims file.

2.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's application 
for SSA benefits.  Any records received 
should be associated with the claims file.

3.  Following completion of the 
development listed above, the RO/AMC 
should afford the Veteran a VA examination 
to determine the combined impact of all 
service connected diseases and 
disabilities on her ability to maintain 
employment consistent with her education 
and occupational experience.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum. 
  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's service connected diseases and 
disabilities together render her incapable 
of securing and maintaining substantially 
gainful employment consistent with her 
educational and occupational experience.  
The examiner should provide a rationale 
for this opinion.

4.  Following the completion of the 
development enumerated in items 1 and 2, 
the RO/AMC should afford the Veteran a 
gastrointestinal examination to determine 
whether she suffers from a current 
disability that is related to her service.  
The claims file should be made available 
to the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether the Veteran has current 
gastrointestinal condition and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that such 
disability was incurred in, or aggravated 
by, service.  The examiner should also 
provide an opinion as to whether any such 
current gastrointestinal condition was at 
least as likely as not (50 percent 
probability or more) caused by or 
aggravated by medication prescribed to 
treat the Veteran's service connected 
disabilities.   The examiner should offer 
a complete rationale for all opinions 
given.

5.  After ensuring the development is 
complete, re-adjudicate the claims. If any 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


